Citation Nr: 1521646	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  03-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

 2.  Entitlement to service connection for a dermatological disorder.
 
3.  Entitlement to service connection for a respiratory disorder, claimed as asthma due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.
The Veteran and his daughter testified at an August 2009 hearing held at the RO before the undersigned.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).  A copy of the hearing transcript has been associated with the claims folder.

 In October 2009 and June 2013, the Board remanded the claims for additional development.  The Board instructed the RO (via the Appeals Management Center (AMC)) to send the Veteran additional notification regarding his claims on a secondary basis, obtain copies of outstanding VA and private treatment records, and provide him with VA examinations to determine the nature and etiology of his claimed conditions.  A review of the claims folder reveals that there has been compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran has submitted additional evidence since his claims were last adjudicated in an October 2013 supplemental statement of the case (SSOC).  In the February 2015 informal hearing presentation, the Veteran's representative waived initial consideration of the additional evidence by the agency of original jurisdiction (AOJ). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's current left knee disorder, to include degenerative arthritis, did not have an onset until two decades after his separation from service, and the preponderance of the competent evidence is against a finding that it is related to active duty, to include in-service complaints of knee problems and injury, or as secondary to service-connected pes planus. 

2.  The preponderance of the competent medical and lay evidence is against a finding that the Veteran's current dermatologic disorder was incurred during his period of service or that it is otherwise related to active duty, to include in-service treatment for neurodermatitis or secondary to service-connected pes planus. 

3.  The preponderance of the competent medical and lay evidence is against a finding that the Veteran has a current respiratory disorder, to include asthma, that was incurred or aggravated during his period of service or that it is otherwise related to active duty, to include in-service exposure to asbestos.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for dermatologic disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria for service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in April 2003, July 2004, March 2006, June 2008, and December 2009 of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  In the December 2009 letter, he was specifically notified on how to substantiate a claim for service connection on a secondary basis.  In March 2006, June 2008 and December 2009, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection.  Any timing defect was cured by the subsequent readjudication of the Veteran's claim, to include in an October 2013 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, service personnel records, post-service VA and private medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

Pursuant to the Board's October 2009 remand directives, the Veteran was provided with VA examinations in February 2012 in conjunction with his claims.  In each examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded his reported history as well as the findings from clinical examination. The VA examiner provided a comprehensive statement in support of the medical conclusions on etiology of each identified disorder.  

In June 2013, the Board remanded again to obtain a VA medical opinion that addressed whether the Veteran's left knee disorder was secondary to his service-connected pes planus disability and to provide a clear medical conclusion that addressed the Veteran's claimed dermatologic disorder.  The record now contains a September 2013 VA medical opinion.  This report demonstrates that the medical examiner reviewed the evidence of record and rendered appropriate opinions based on the questions presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Any deficiencies in the February 2012 VA examiner's opinion were resolved by the September 2013 VA medical opinion report. 

Also, pursuant to the Board's June 2013 remand directives, a September 2013 VA medical opinion report was obtained that addressed the nature and etiology of the Veteran's claimed skin condition.  The Board acknowledges that the September 2013 VA examiner was unable to identify the underlying medical condition that was attributable to the Veteran's in-service treatment for neurodermatitis without resorting to mere speculation.  The examiner noted that it was not possible to determine since the Veteran has not had a re-occurrence of the neurodermatitis since 1975.  In this regard, the VA examiner noted that none of the current diagnosed skin conditions were related to the in-service treatment for neurodermatitis and provided a medical opinion based a review of the evidence of record.  The Board finds that this report is adequate and the examiner's explanation satisfies the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).

No opinion has been obtained that addresses whether the Veteran's dermatologic disorder is related to in-service exposure to herbicides, include Agent Orange.  In this regard, at his hearing, the Veteran specifically conceded that the dermatological claim was on a direct basis.  See Board hearing transcript, page.15.

The Board finds that the medical opinions are adequate for adjudication purposes, and the adequacy of this medical opinion is discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's October 2009 and June 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

 Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified before the undersigned Board member.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for a respiratory disorder, claimed as asthma due to asbestos exposure; left knee disorder as result of in-service football injury; and a dermatologic disorder.  In the alternative, the Veteran has asserted that his left knee disorder is secondary to his service-connected bilateral pes planus.  

Left Knee Disability

The Veteran seeks entitlement to service connection for a left knee disorder.  He contends that his current left knee disorder was incurred during his period of service when he sustained a twist-injury to his knee while playing football in the month just prior to his separation from service in October 1975.  He further reports that he only received conservative treatment at that time, and he was informed that he did not sustain any fracture but he had dislocated his patella.  The Veteran has stated that he later sought treatment a few years afterward for chronic left knee problems.  See various statements from the Veteran, as well as the report of an April 2007 VA examination.  

The record also contains statements from several former Marine Corps comrades to the effect that the Veteran did in fact traumatize his left knee in service, that he played ball only with the help of pain medications, and that he was casted.  The Veteran reports that he had experienced left knee problems in the years after his period service, and his left knee problems have now progressively worsened.  In the alternative, the Veteran contends that his current left knee disability is proximately due to his service-connected bilateral pes planus disability.

Service records show that the Veteran had left knee complaints on more than one occasion in service; however, none of these records reflect a twisting-injury as described by the Veteran.  The report of a September 1975 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal and there was no indication of knee problems at that time.  An associated report of medical history is unavailable.  

A review of the post-service treatment records show that in January 1981, the Veteran complained of left leg pain for the past six months, but the record does not reflect any indication of left knee problems or history of left knee trauma at that time.  The record first reflects treatment for left knee problems in a February 1995 VA treatment record, which shows that the Veteran presented with complaints of left knee pain, and an X-ray report revealing evidence of mild degenerative changes in the left knee.  VA and private treatment records show that in January 2002, the Veteran was treated for a complete ACL tear in his left knee.  In a January 2002 private treatment record, it was noted that the Veteran reported a knee injury in 1975 and he provided a history of undergoing a left knee arthroscopy in 1978.  

The report of a May 2007 VA X-ray notes that changes in the left knee were thought to be related to an old injury, possibly involving the lateral tibial plateau area.  Subsequent treatment records reflect X-ray evidence of degenerative joint disease in the left knee. 

In this case, the record does not reflect that the Veteran was diagnosed with a chronic left knee disorder, to include arthritis, during service or shortly thereafter.  His service treatment records show sought treatment for left knee problems in 1972 and 1973, but there is no record during the remainder of the Veteran's period of active shows he sought treatment for left knee problems or that he was diagnosed with a chronic left knee disorder.  The lack of a chronic left knee disability during the Veteran's period of service and normal lower extremities at separation are evidence against a finding that the Veteran sustained a chronic left knee disorder during service.  

The Board has considered the Veteran's and his friend's reports that he sustained a twisting-injury to his left knee in the month just prior to his separation from service; however, the first clinical evidence of degenerative arthritis in the left knee is not shown until 1995, which comes two decades after his separation from service.  There is no medical evidence showing that the Veteran's current left knee disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

The Board acknowledges that service connection can also be awarded based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has a current diagnosis of degenerative arthritis (a chronic disease) in his left knee.  The Board finds the Veteran is competent to attest to his observations when his left knee problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2). 

While the medical evidence supports the Veteran's lay statements that he experienced left knee problems during his period of service, post-service treatment records do not show that he sought treatment for left knee problems until 1978, which comes three years following his separation from service.  Moreover, the record does not demonstrate treatment for a chronic left knee problem until 1995, which comes well after his separation from service.  The record does not demonstrate continuity of treatment for left knee problems since service. 

Also, weighing heavily against the Veteran's argument of continuity of symptomatology of his current left knee disability since service is the negative medical opinion by the 2012 VA examiner.   The 2012 VA examiner opined that it was less likely as not that the Veteran's current left knee disorder was caused by or related to military service, to include his in-service knee injury.  Rather, the VA examiner felt that in-service incidents of left knee problems were acute and self-limiting in nature and did not mark the onset of a current left knee disorder.  The 2012 VA examiner concluded that the Veteran's current left knee disorder was related to his elevated body mass index and the natural aging process.  The VA examiner supported the medical conclusion by providing a medical statement that reflected consideration of the medical evidence and the Veteran's lay statements. 

Furthermore, the weight of the medical evidence is against a finding that the Veteran's left knee disorder is proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  While the Veteran may believe his left knee disorder is secondary to his now service-connected bilateral pes planus, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  A medical professional has commented on the likelihood that his left knee condition is related to his service-connected disability.  The opinion heavily weighs against a finding of service connection on a secondary basis.

The September 2013 VA examiner specifically addressed the question of whether the Veteran's left knee disorder was proximately caused or aggravated by his bilateral pes planus disability.  Based on a review of the claims folders and the findings from clinical examination, as well as review of pertinent medical literature, the VA examiner opined that it was less likely than not that the Veteran's left knee disorder was proximately caused or aggravated by his bilateral pes planus disability.  The VA examiner stated that the preponderance of the medical evidence and expertise does not support a nexus between the chronic degenerative joint disease in the left knee and bilateral pes planus.  

The record presents no competent medical opinion in favor of the claim on a direct or secondary basis. 

The Board has considered the Veteran's assertions that his current diagnosed left knee disorder is related to his period of service or as secondary to his bilateral pes planus disability.  Although the Veteran is competent to attest to the onset and symptomatology he experiences, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

Moreover, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current left knee disability and his period of service or secondary to pes planus through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the only competent medical opinions of record come from the 2012 and 2013 VA examiners, and their opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current left knee disorder is related to service.  Even though the Board cannot ignore lay evidence of continuity of left knee problems since service, the Board finds that the 2012 and 2013 VA examiner's medical opinions carry more weight against the claim.  Furthermore, the preponderance of the competent evidence is against a finding that his current left knee disorder is proximately due to his service-connected bilateral pes planus.  The preponderance of the medical evidence is against a finding that any current diagnosed left knee disorder is etiologically related to the Veteran's period of service, to include as secondary to his now service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.

Respiratory Disorder 

The Veteran seeks service connection for a respiratory disorder, claimed as asthma.  He contends that his current diagnosed respiratory problems are related to his in-service exposure from working on brake pad linings and other vehicle repairs.   He also contends that exposure to asbestos as a result of his service aboard ships.

The Board finds that the Veteran's service personnel records corroborate his reported exposure to asbestos from working on brake pads and in close proximity to diesel engines in service.  His service personnel records reflect that his military occupational specialty was an auto mechanic and that he served aboard naval ships during his period of service.  The Board finds that the Veteran's lay statements regarding inservice exposure to heavy dust and particles, as well as asbestos, to be both competent and credible, as well as consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).

While the Board would normally have to wrestle with the matter of whether the asbestos related disorders are due to inservice asbestos exposure as opposed to any post-service asbestos exposure, that question need not be addressed here.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); see also Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  Even conceding that the Veteran's only asbestos exposure was during service, the fact remains that there is no current diagnosis of asbestosis or of any other asbestos-related disorder.  Although the service treatment records show that the Veteran was treated for respiratory complaints, there is no diagnosis of or treatment for asbestosis or asbestos-related disorder.  In fact, the Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has asbestosis or asbestos-related disorder that is related to service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, the reports of chest x-rays have been negative for pulmonary abnormalities in January 1983, April 1993, and April 2007.  Moreover, the February 2012 VA examiner concluded that there was no evidence in the claims folder or from the clinical evaluation that revealed findings of asbestosis or asbestos-related disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That being said, the record does show that the Veteran has been diagnosed with bronchitis and asthma, as well as restrictive respiratory disorder.  See VA treatment records as well as the February 2012 VA examination report.  In addition, the Board concedes that the Veteran likely had in-service exposure to asbestos as well as other heavy particles and dust.  However, the preponderance of the competent evidence of record is against a finding that the Veteran's current diagnosed respiratory disorder is related to his period of service.

Here, the Veteran's service treatment records show periodic respiratory bouts primarily associated with acute infection, but does not reflect evidence of a chronic respiratory disorder.  The report of a September 1975 examination prior to separation shows that the Veteran's lungs were evaluated as normal and there was no indication of respiratory problems noted at that time.  The reports of chest x-ray reflect no pulmonary abnormalities in January 1983, April 1993, and April 2007.  The post-service records first show development of bronchitis in January 1983 and then asthma in 1999.  Subsequent VA treatment records continue to reflect treatment for asthma since 1999.  

While the service treatment records show that he was treated for acute respiratory infections, none of these records demonstrate that he was treated for or diagnosed with asthma, bronchitis, or restrictive respiratory disorder.  Moreover, the first medical evidence of a diagnosis of bronchitis and asthma comes well after first year following his separation from service.  The evidence of record does not support the finding that the Veteran's current diagnosed respiratory disorder had an onset in service or within the first year after his separation from service. 38 C.F.R. §§ 3.303, 3.307. 3.309. 

In addition, the record lacks any medical evidence that links the Veteran's current respiratory disorder to his period of service.  Rather, the February 2012 VA examiner opined that it was less likely than not that the Veteran's current respiratory condition was related to his period of service.  The examiner supported this medical conclusion by noting that a review of the claims folder did not support a finding that the Veteran's current respiratory condition was incurred in or related to his period of service.  Instead, the VA examiner felt that the Veteran's current respiratory problems were related to his genetics and increased body mass index.  There is no medical opinion to the contrary. 

The Veteran's assertions are the only evidence relating his current diagnosed respiratory complaints to service.  However, he is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as etiology of internal medicine disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  As noted above, the Veteran is competent to report what he has experienced, but the objective medical evidence is against his claim, and his assertions have been found to be not competent.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that the claims for service connection must be denied.

Dermatologic Disorder 

The Veteran seeks entitlement to service connection for a dermatologic disorder.  He contends that his current skin problems first manifested during his period of service and he has continued to experience similar intermittent episodes of skin rashes involving his shoulders, abdomen, face, and legs.  The Veteran asserts that his current skin disorder is related to his period of service.

A review of his service treatment records show a lengthy list of complaints, findings and care for various skin ailments including involving his legs.  The Veteran was hospitalized for four days from June 29, 1974 to July 3, 1975 for chronic ulcerations on his lower extremities for the past five months.  Further service dermatologic evaluation reveals a diagnosis of neurodermatitis.  Later, in January 1975, the Veteran was noted to have broken out with skin lesions on his left calf, and an impression on recurrent cellulitis was given.  The report of a September 1975 examination prior to separation does not reflect any findings of skin disease on clinical evaluation.   

Since service, the Veteran has reported he has experienced ongoing skin problems.  Post-service treatment records also reflect complaints of skin lesions, particularly involving his feet, as well as skin rashes involving his shoulder, abdomen, legs and face.  See VA treatment records. 

The report of an April 2007 VA examination showed no "active" skin problems on clinical evaluation.  Although the 2007 VA examiner found that the Veteran had neurodermatitis, currently asymptomatic, the VA examiner concluded that there is no evidence to demonstrate that the Veteran currently suffered from the skin disorder that he was treated for during his period of service.   The report of a February 2012 VA skin examination also failed to show objective findings of neurodermatitis and the VA examiner noted that a review of the medical evidence did not reflect a reoccurrence of neurodermatitis since 1975.  Instead, the VA examiner concluded that the findings on clinical evaluation supported a diagnosis of intertrigo. 

In a September 2013 VA medical opinion report, the VA examiner stated that he had review the evidence of record, including the findings from the February 2013 VA examination, and confirmed the current diagnosis of intertrigo.  The VA examiner explained that the exact cause of neurodermatitis in this case is unknown, but neurodermatitis usually begins with something as simple as rubbing or irritating the skin, such as tight clothing or bug bite, or associated with other skin conditions such as dry skin or eczema.  As the patient rubs or scratches the area, it becomes itchier. The VA examiner stated that it would be resort to mere speculation to state what the cause of the Veteran's neurodermatitis in service since he had not been treated for that condition since active service.  The VA examiner concluded that there was insufficient objective evidence to support a diagnosis of chronic neurodermatitis or residuals of neurodermatitis.  While the Veteran has been treated for other various skin conditions, including fungal rash in 2001 and eczematous rash in 2007, there was no current evidence of those conditions on clinical evaluation.  The VA examiner further concluded that it was less likely than not that the Veteran's current skin disorder was proximately due to his service-connected disability based on a review of claims folder, clinical findings, and the medical literature.  

Based on a review of the foregoing evidence, the Board finds that the preponderance of competent evidence is against a finding that the Veteran's current skin disorders are related to some aspect of his service, to include his in-service treatment for skin problems. 

Initially, the Board first observes that there is no medical evidence showing that the Veteran's intertrigo, fungal rash, or eczematous rash was incurred during his period of service.  Although the Veteran was treated for various skin complaints, in particular lesions and ulcerations on his legs during his period of service, the 2013 VA examiner concluded that there was no current evidence of neurodermatitis or in-service skin problems.  The competent medical evidence of record does not demonstrate that the Veteran's diagnosed skin disorder, in intertrigo, fungal rash, or eczematous rash were incurred during his period of service.  See 38 C.F.R. § 3.303. 

In addition, the record lacks medical evidence establishing a possible relationship between the Veteran's current skin disorders and his periods of service.  The 2013 VA examiner concluded that the Veteran's current diagnosed skin disorder was not related to his periods of service, to include his in-service treatment for neurodermatitis.  The VA examiner supported this medical conclusion by noting the skin problems shown in service had not reoccurred after 1975, and it cannot be said that his current diagnosed skin disorders were not the underlying cause of his neurodermatitis in service.  For these reasons, the Board finds the 2013 VA medical opinion report to be by far the most probative evidence of record.  In short, there is no medical opinion contained in the record that links the Veteran's current skin disorder to his service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

 The Veteran's assertions are the only evidence relating his current diagnosed skin disorder to service.  However, the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as etiology of skin diseases.  See Jandreau.  Notably, the question of etiology of skin disorder extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Therefore, to the extent, his statements attempt to show an etiological connection between his current diagnosed skin disorders and service, this is simply not competent or persuasive evidence.  Simply put, there is no medical evidence on file linking the Veteran's current diagnosed skin disorder to any aspect of his military service.  The Veteran is not a medical professional competent to provide such a link by mere statements alone.  There is no competent medical evidence indicating that the Veteran's disorder is otherwise related to his service.

 With respect to the Veteran's lay assertions of continuity of symptomatology since service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed skin disabilities are not listed as chronic conditions.  Therefore, service connection based on continuity of symptomatology is not warranted.

In sum, the weight of the evidence is against a finding that the Veteran's current skin disorder is related to his service.  As such, the preponderance of the medical evidence is against an award of service.  Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  The claim must be denied.


ORDER

Entitlement to servic connection for a left knee disorder is denied. 

Entitlement to service connection for a respiratory disorder is denied. 

Entitlement to service connection for a neurodermatitis disorder is denied. 




____________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


